Case 1:19-cv-02170-EK-LB Document 75 Filed 08/24/20 Page 1 of 4 PageID #: 493



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

    BRITNEY RUDLER, on behalf of herself
    and all others similarly situated,
                                                      MEMORANDUM & ORDER
                        Plaintiff,                    19-CV-2170(EK)(LB)

                  -against-

    MLA LAW OFFICES, LTD, and JOHN L.
    MALEVITIS,

                        Defendants.

    ------------------------------------x

ERIC KOMITEE, United States District Judge:

             Plaintiff Britney Rudler brings this putative class

action against Defendants MLA Law Offices, Ltd. and its sole

practitioner 1 John L. Malevitis, claiming that they sent her (and

others) debt-collection letters that violated the Fair Debt

Collection Practices Act (FDCPA) and New York General Business

Law § 349 (NYGBL).      See generally Amended Complaint, ECF No. 51.

             The case is in the midst of discovery into class-

certification issues.      At this point, neither party has moved to

certify (or deny) the putative class, but Defendants have stated

that they intend to oppose class certification on the ground

that Plaintiff’s lawyers are inadequate class counsel.               See




1
 Defendant Malevitis is the “sole lawyer” at MLA Law Offices, Ltd.   See
Amended Answer at 15, ECF No. 53.

                                      1
Case 1:19-cv-02170-EK-LB Document 75 Filed 08/24/20 Page 2 of 4 PageID #: 494



Defendants’ Supp. Br. at 2, ECF No. 72 (Defendants “will base

their Rule 23(c)(1)(A) motion upon Fed. R. Civ. P. 23(a)(4)”).

            Meanwhile, Plaintiff’s letter motion from February 14,

2020 also remains pending.       See generally Letter Motion, ECF No.

54.   In that motion, Plaintiff requested: (1) a briefing

schedule for summary judgment; (2) to strike portions of

Defendants’ existing answer; and (3) judgment on the pleadings.

Id.   Defendants subsequently filed an amended answer conceding

the FDCPA violation, but indicating (in a separate letter) their

intent to admit liability to Plaintiff only. 2          According to

Plaintiff, this concession and other developments obviate the

need for decision on the first and second of her February 14

requests.    Plaintiff’s Letter at 1, ECF No. 61 (acknowledging

that “the proposed motions for summary judgment and to strike

appear to be moot” but “maintain[ing] her request for judgment

on the pleadings”).

            On July 1, 2020, the Court held a status conference

and ordered the parties to submit briefing regarding the “proper

order of disposition as between liability and class

certification in this case.”        Minute Entry, ECF No. 69.       In

response, Plaintiff proposed that the Court (1) grant judgment


2 Compare Amended Answer at ¶ 69, ECF No. 60, admitting Amended Complaint at

¶ 72, ECF No. 51 (“Defendants MLA and Malevitis violated 15 U.S.C. §
1692g(a)(1) by failing to disclose the amount of the debt in [their] initial
communication with Plaintiff and the Class.”) with Defendants’ Letter, ECF
No. 59 (admitting liability as to Plaintiff only).

                                      2
Case 1:19-cv-02170-EK-LB Document 75 Filed 08/24/20 Page 3 of 4 PageID #: 495



on the pleadings now to “lock in” Defendants’ admission as to

FDCPA liability; or (2) decide the motion simultaneously with

class certification.     Plaintiff’s Supp. Br. at 1-3, ECF No. 70.

Defendants proposed that the Court so-order a stipulation

between the parties conceding liability on a basis not raised in

Plaintiff’s letter motion.       See Defendants’ Supp. Br. at 1, ECF

No. 72.

           The Court finds that notwithstanding Defendants’

admission, liability should still be resolved after class

certification in this case.       As Plaintiff acknowledges, courts

“regularly ask parties to re-file motions after class

certification is resolved, finding judgment motions premature.”

Plaintiff’s Supp. Br. at 3, ECF No. 70.         Here, questions remain

as to which theory of FDCPA liability Plaintiff will pursue

class-wide (or individually).       See id. at 2 (Plaintiff arguing

that there “is no dispute” as to the “liability result”); but

compare Letter Motion at 3, ECF No. 54 (Plaintiff basing motion

for judgment on the pleadings on violation of Section 1692e and

stating that it is “unnecessary to address” liability under

Section 1692g(a)(1)) with Defendants’ Supp. Br. at 1-2, ECF No.

72 (Defendants admitting liability under Section 1692g(a)(1) but

not Section 1692e).     Moreover, there are open questions as to

the adequacy of Plaintiff’s counsel, and it remains possible

they could be replaced.      Defendants’ Supp. Br. at 2, ECF No. 72.

                                     3
Case 1:19-cv-02170-EK-LB Document 75 Filed 08/24/20 Page 4 of 4 PageID #: 496



In that event, incoming counsel should have an opportunity to

choose which FDCPA theory to pursue.

            Accordingly, Plaintiff’s motion for judgment on the

pleadings is denied with leave to renew after class

certification is resolved.       Plaintiff may move to certify the

class by September 30, 2020.       If Plaintiff does not move by that

time, Defendants may move to deny class certification by October

30, 2020.    The opposing party shall file their opposition within

thirty days after receipt of the moving brief, and the moving

party shall file their reply ten days later.          Any motions to

grant or deny class certification are respectfully referred to

Magistrate Judge Lois Bloom for a Report and Recommendation.



     SO ORDERED.

                                   s/ Eric R. Komitee________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:      August 24, 2020
            Brooklyn, New York




                                     4
